Order, Supreme Court, New York County (Salvador Collazo, J.), entered January 30, 1995, which granted third-party plaintiff’s motion for default judgment against third-party defendant, and denied third-party defendant’s cross motion for an extension of time to answer, unanimously affirmed, without costs.
Third-party defendant was properly held in default for failure to demonstrate both that its defense had merit by the affidavit of someone with knowledge of the facts and a reasonable excuse for the delay (Stellato v Petrillo, 95 AD2d 704). Concur— Sullivan, J. P., Rosenberger, Ross, Asch and Tom, JJ.